                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW MEXICO
In re:

MARQUEZ, ARTHUR L.,
MARQUEZ, VICTORIA, E.                                                        Case No. 19-10284-j7
          Debtor.

        SANDIA LABORATORY FEDERAL CREDIT UNION’S OBJECTION
    TO TRUSTEE’S FINAL REPORT AND APPLICATION FOR COMPENSATION

         COMES NOW, Creditor Sandia Laboratory Federal Credit Union (the “Credit Union”),

by and through its attorneys Aldridge, Hammar & Wexler, P.A., by Ryan Kluthe, and hereby

objects to the Trustee’s Final Report and Application for Compensation, filed on March 25,

2020, (Doc. No. 59)(hereinafter, the “Report’), noticed together on March 25, 2019 (Doc. No.

60) and as grounds therefore states as follows:

    1. The Final Report found that Sandia Laboratory Federal Credit Union’s Proof of Claim

         was not timely filed and therefore would be treated inferior to other unsecured creditors.

    2. The governmental claims bar date in the above captioned case was August 10, 2019,

         which was 180 days from the order for relief (which was February 11, 2019).

    3. Sandia Laboratory Federal Credit Union is a Federal Non-Profit Credit Union organized

         under the laws of the United States of America.

    4. The Credit Union’s claim was filed on July 22, 2019, which is before the August 10,

         2019, claims bar date for governmental instrumentalities (see Proof of Claim No 21).

    5. Sandia Laboratory Federal Credit Union in a government instrumentality under 11 U.S.C.

         § 502(b)(9), and therefore is subject to the governmental claims bar date.

    6. “Congress created a system of federal credit union making possible the extension of

         credit on reasonable terms ordinarily not available to wage earners. Therefore, the FCU’s

         are governmental instrumentalities engaged in the performance of an important




 Case 19-10284-j7        Doc 61     Filed 04/14/20     Entered 04/14/20 18:02:22 Page 1 of 3
        government function.” In re Trusko, 212 B.R. 819, 823 (Bankr. D. MD. 1997); See also,

        United States v. Michigan, 851 F.2d 803 (6th Cir. 1988) (Federal credit unions are federal

        government instrumentalities); Tex. Instruments Federal Credit Union v. DelBonis, 72

        F.3d 921 (1st. Cir. 1995) (Federal credit unions are a government unit pursuant to 11

        U.S.C. § 523(a)(8)).

    7. As a governmental instrumentality under 11 U.S.C. § 502(b)(9), the Credit Union’s proof

        of claim deadline is the same as any other governmental instrumentality. See In re

        Trusko, 212 B.R. 819, 823 (Bankr. D. MD. 1997), (A federal credit union is a

        government unit pursuant to 11 U.S.C. § 502(b)(9) and it may timely file a proof of claim

        in bankruptcy any time before the governmental deadline to file a proof of claim has

        passed.)

    8. As a non-profit, federally chartered institution recognized as a governmental

        instrumentality for purposes of 11 U.S.C. § 502(b)(9), the Credit Union is entitled to have

        its claim treated as timely filed.

    9. Likewise, the Trustee should be denied compensation until the Credit Union’s claim is

        treated as timely filed under 11 U.S.C. § 502(b)(9).

        WHEREFORE, Sandia Laboratory Federal Credit Union requests that the Court order

relief as follows:

        A.         Deny the Trustee’s Final Report and Application for Compensation;

        B.         Hold that Sandia Laboratory Federal Credit Union’s Proof of Claim was timely

                   file;

        C.      Order such other and further relief as the Court deems just and proper.




 Case 19-10284-j7          Doc 61    Filed 04/14/20   Entered 04/14/20 18:02:22 Page 2 of 3
                                         Respectfully submitted,

                                         Aldridge, Hammar & Wexler, P.A.

                                         BY:/s/filed electronically
                                         Kevin D. Hammar
                                         Ryan Kluthe
                                         Attorneys for Sandia Laboratory Federal Credit Union
                                         1212 Pennsylvania NE
                                         Albuquerque, NM 87110
                                         (505) 266-8787
                                         (505) 255-4029 fax
                                         khammar@ABQLawNM.com
                                         rkluthe@ABQLawNM.com


In accordance with NM LBR 9036-1 and
Fed.R. Civ. 5(b)(3), this certifies that
service of the foregoing document was made on
the 14th day of April, 2020, via the
notice transmission facilities of the case
management and electronic filing system
of the Bankruptcy Court.

/s/filed electronically/
Ryan Kluthe




 Case 19-10284-j7          Doc 61   Filed 04/14/20   Entered 04/14/20 18:02:22 Page 3 of 3
